       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 1 of 69




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


JOHN DOE                                                CIVIL ACTION NO. 19-11403

VERSUS                                                  SECTION “R”
                                                        DISTRICT JUDGE VANCE
ADMINISTRATORS OF THE TULANE
EDUCATIONAL FUND                                        MAG. DIV. (1)
                                                        MAG. JUDGE VAN MEERVELD


            DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
        PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         NOW INTO COURT, though undersigned counsel, comes Defendant, The

Administrators of the Tulane Educational Fund (“Tulane” or “Defendant”), who files the

following Answer and Affirmative Defenses in response to the allegations contained in the

Complaint for Damages and Injunctive Relief (Rec. Doc. 1), filed by Plaintiff John Doe (“Doe”

or “Plaintiff”). Defendant denies each and every allegation contained in the Complaint for

Damages and Injunctive Relief (the “Complaint”), except those which are hereinafter expressly

admitted, and further represents as follows:

         In specific defense of the allegations set forth in the Complaint, Defendant specifically

asserts the following affirmative defenses:


                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

         The Complaint fails to state a claim against Defendant upon which relief can be granted,

in whole or in part.




                                                 1
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 2 of 69



                              SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims may be barred, in whole or in part, by the equitable doctrines of waiver,

estoppel, ratification, unclean hands and/or laches, as well as applicable statute of limitations or

prescriptive periods under applicable law.

                               THIRD AFFIRMATIVE DEFENSE

         Defendant avers that Plaintiff’s claims are barred to the extent they fail to satisfy all

conditions precedent or any applicable statutory prerequisites under applicable law, as well as

under applicable jurisprudence.

                              FOURTH AFFIRMATIVE DEFENSE

         Defendant affirmatively pleads the defense of good faith and affirmatively avers that at

all times Defendant acted in good faith, with rational basis, and without any unlawful or

wrongful intent whatsoever with respect to all of its decisions concerning Plaintiff.

                               FIFTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it has proper policies and procedures in place to

prevent discrimination and to comply with Title IX and all applicable federal and state laws, and

actively enforces such policies and procedures.

                               SIXTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that Tulane maintains adequate disciplinary policies and

procedures with respect to the investigation and adjudication of student conduct complaints.

                             SEVENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively pleads that it took prompt and reasonable actions, and made all

necessary good faith efforts, to comply with applicable law and Tulane policies and procedures

to investigate and resolve the student conduct complaint filed against Plaintiff, and Tulane



                                                  2
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 3 of 69



reasonably believed, at all relevant times, that its actions were in conformity with applicable law

and applicable Tulane policies and procedures.

                              EIGHTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it complied with the terms and conditions of any

applicable Tulane policies and procedures, the University Code and official Tulane publications,

as well as any applicable federal or state laws, with respect to its actions and decisions

concerning Plaintiff.

                               NINTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that if any action was taken (which is specifically denied)

by Tulane in violation of applicable law or applicable Tulane policies and procedures, such acts

were not intentional or in bad faith.

                              TENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it had legitimate, lawful, non-discriminatory reasons

with respect to its disciplinary decisions and actions involving Plaintiff.

                            ELEVENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it neither acted nor relied upon impermissible factors

or unlawful criteria in any of its disciplinary decisions concerning Plaintiff.

                            TWELFTH AFFIRMATIVE DEFENSE

         Defendant avers that its disciplinary decisions concerning Plaintiff were neither arbitrary

nor capricious, but rather were made in good faith with rational bases.

                          THIRTEENTH AFFIRMATIVE DEFENSE

         Defendant pleads the defense of good faith.




                                                  3
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 4 of 69



                            FOURTEENTH AFFIRMATIVE DEFENSE

         Defendant asserts that the final investigation report and related exhibits and

correspondence between Plaintiff and Defendant are the best evidence of what is set forth

therein, and the final investigation report and related exhibits and correspondence are

incorporated herein in full.

                                FIFTEENTH AFFIRMATIVE DEFENSE

         Defendant asserts that Tulane’s policies and procedures and official publications are the best

evidence of the terms and conditions set forth therein. Defendant pleads such policies and procedures and

publications as if incorporated herein in full.

                              SIXTEENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it complied with applicable policies and procedures

and the Tulane University Code with respect to its actions and decisions concerning Plaintiff.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

         Plaintiff cannot make out a prima facie case under Title IX, has not stated a claim under

Title IX upon which relief can be granted, and has failed to allege facts sufficient to support a

Title IX claim against Defendant.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s Title IX claims fail because neither gender nor any protected classification was

a substantial or motivating factor for any of Tulane’s actions.

                            NINETEENTH AFFIRMATIVE DEFENSE

         Defendant denies that a motivating factor for its disciplinary findings and sanctions

regarding Plaintiff was his gender, gender bias, or gender discrimination.




                                                   4
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 5 of 69



                           TWENTIETH AFFIRMATIVE DEFENSE

         Plaintiff’s Title IX claim must fail to the extent there is not an appropriate comparator

treated more favorably than he was in similar circumstances.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s breach of contract claim fails to the extent Tulane’s policies and procedures do

not constitute a contract between the parties under applicable Louisiana law.

                        TWENTY-SECOND AFFIRMATIVE DEFENSE

         Defendant affirmatively denies it breached Tulane’s policies and procedures with regard

to Plaintiff, and further denies its actions constituted a breach of contract as alleged by Plaintiff.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it has complied with any fiduciary, statutory and/or

contractual obligations between Tulane and Plaintiff, to the extent any such obligations exist

under federal and state law.

                       TWENTH-FOURTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that the breach of covenant of good faith and fair dealing

claim by Plaintiff against Defendant is predicated on the existence of a contract between the

parties, and thus, this claim against Tulane must fail if the underlying breach of contract claim

against Defendant is dismissed.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that it breached the implied covenant of good faith and

fair dealing.




                                                   5
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 6 of 69



                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

         Defendant denies that its actions regarding Plaintiff were motivated by bias, dishonest or

morally questionable motives, fraud, ill will, or sinister motives.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff cannot make out a prima facie case of detrimental reliance, has not stated a

claim for detrimental reliance upon which relief can be granted, and has failed to allege facts

sufficient to support detrimental reliance claim against Defendant.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff’s detrimental reliance claim fails because Tulane did not make any

representation or promise and/or breach any representation or promise upon which Plaintiff

reasonably relied to his detriment.

                         TWENTY-NINTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that it has not breached any obligations or duties allegedly

owed to Plaintiff, to the extent any exist under applicable laws and regulations.

                            THIRTIETH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that Plaintiff is entitled to any injunctive relief.

                          THIRTY-FIRST AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that Plaintiff has a substantial likelihood of succeeding on

the merits of his claims, including his Title IX erroneous outcome and breach of contract claims.

                         THIRTY-SECOND AFFIRMATIVE DEFENSE

         Defendant affirmatively denies the existence of an irreparable injury to Plaintiff if the

injunctive relief sought by Plaintiff is not granted.




                                                   6
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 7 of 69



                          THIRTY-THIRD AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that the injunctive relief sought by Plaintiff is not

warranted to the extent an injunction will cause substantial harm to Tulane or others.

                         THIRTY-FOURTH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that the public interest will be served by issuance of the

injunctive relief sought by Plaintiff.

                          THIRTY-FIFTH AFFIRMATIVE DEFENSE

         Plaintiff may be barred from obtaining any relief sought by virtue of Plaintiff’s own

actions, omissions, fault and/or negligence.

                          THIRTY-SIXTH AFFIRMATIVE DEFENSE

         Plaintiff is not entitled to any relief in this matter, to the extent his alleged damages, if

any, were caused by his own actions which are specifically pled as a bar to any claims and/or

claimed relief.

                         THIRTY-SEVENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers their good faith with respect to all aspects of the

allegations set forth in the Complaint, as a full and complete bar to maintenance of the claims

asserted by Plaintiff.

                         THIRTY-EIGHTH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that Plaintiff sustained any damages as a result of any

fault or wrongdoing on the part of Tulane.

                          THIRTY-NINTH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that Plaintiff sustained any damages, including emotional

distress, damage to reputation, loss of educational opportunities, and loss of future employment



                                                  7
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 8 of 69



opportunities, as a result of any alleged actions by Tulane and/or any of its employees,

representatives or agents.

                             FORTIETH AFFIRMATIVE DEFENSE

         Defendant denies that Plaintiff incurred any injury, loss or damages as alleged in

Plaintiff’s Complaint as a proximate result of any acts or conduct by Defendant.

                          FORTY-FIRST AFFIRMATIVE DEFENSE

         Defendant denies that Plaintiff is entitled to any legal, equitable, declaratory or monetary

relief whatsoever under federal or state law, including, but not limited to, injunctive relief,

compensatory damages, emotional distress damages, damage to reputation, loss of educational

opportunities, loss of future employment opportunities, and attorneys’ fees, interest and/or costs

of this action, or any other damages such that any legal or equitable remedies requested by

Plaintiff are clearly unwarranted in this matter.

                         FORTY-SECOND AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that Plaintiff’s claims are barred or otherwise limited to the

extent that Plaintiff has failed to mitigate, minimize, or avoid the damages and losses alleged.

                          FORTY-THIRD AFFIRMATIVE DEFENSE

         Even if Plaintiff sustained damages due to alleged tortious actions by Defendant (which

are specifically denied), Defendant avers that Plaintiff failed to make reasonable efforts to

mitigate his alleged damages.

                         FORTY-FOURTH AFFIRMATIVE DEFENSE

         Defendant pleads the affirmative defenses of set off and/or offset against any monies,

funds or benefits received by Plaintiff for damages alleged herein.




                                                    8
PD.26567450.1
       Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 9 of 69



                          FORTY-FIFTH AFFIRMATIVE DEFENSE

         Defendant avers that to the extent Plaintiff’s alleged damages are speculative, they are

unavailable as a matter of law.

                         FORTY-SIXTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that any equitable and/or monetary award which Plaintiff

may receive cannot exceed any monetary caps or limitations, if any, imposed by any applicable

statutes, statutory law, regulations, rules and/or decisional law.

                       FORTY-SEVENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that any alleged mental pain and anguish or physical pain

and suffering claimed by Plaintiff as a result of alleged actions by Defendant was not reasonable

or justified under the circumstances.

                        FORTY-EIGHTH AFFIRMATIVE DEFENSE

         Defendant affirmatively avers that should any of Plaintiff’s claims be found frivolous,

unreasonable or groundless, to have been brought in bad faith, or it is determined by the Court

that Defendant’s acts or practices were not in violation of the law, Defendant may be entitled to

recovery of reasonable damages, under applicable law, incurred in the defense of such claims,

including but not limited to, reasonable attorneys’ fees and other costs.

                                  RESERVATION OF RIGHTS

         Defendant expressly reserves the right to invoke or assert any other defense or assert

further affirmative defenses that are or may become available or appear during subsequent

proceedings in this action, or as may be established during discovery and/or by the evidence in

this case. Defendant further reserves the right to amend or supplement this answer to assert such




                                                  9
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 10 of 69



additional affirmative defenses upon discovery of any further information regarding Plaintiff’s

purported claims.

         AND NOW, further answering the specific enumerated allegation in the Complaint,

Defendant avers as follows:

                                 PRELIMINARY STATEMENT

                                                  1.

         The allegations contained in Paragraph 1 of the Complaint do not require a response on

behalf of Defendant to the extent such allegations constitute a legal conclusion. To the extent the

allegations in Paragraph 1 of the Complaint are factual in nature, such allegations are denied.

Defendant specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                  2.

         The allegations contained in the first, second, third, fourth and fifth sentences of

Paragraph 2 of the Complaint are denied for lack of sufficient information to justify a belief

therein. Defendant admits only that Plaintiff is a student of Tulane University and is a person of

full age and majority.

                                                  3.

         The allegations contained in the first and second sentences of Paragraph 3 of the

Complaint are denied. Defendant admits only that an investigation was undertaken by Tulane of

a complaint by a female Tulane student against Plaintiff. Defendant further avers only that the

Final Investigation Report and related exhibits and correspondence between Tulane and Plaintiff

speak for themselves and are the best evidence of what is set forth therein regarding the

referenced investigation and sanctions issued by Tulane. Defendant further specifically denies



                                                 10
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 11 of 69



that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                   4.

          The allegations contained in the first sentence of Paragraph 4 of the Complaint are denied

as stated. Defendant avers only that the Tulane University Code speaks for itself and is the best

evidence of what is set forth therein regarding the disciplinary process that was in place at

Tulane during the relevant period of time in this lawsuit. The allegations contained in the second

sentence of Paragraph 4 of the Complaint are denied. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief.

                                                   5.

          The allegations contained in the first and second sentences of Paragraph 5 of the

Complaint are denied. Defendant avers only that the Final Investigation Report is the best

evidence of what is set forth therein regarding the referenced investigation by Tulane. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                   6.

          The allegations contained in the first and second sentences of Paragraph 6 of the

Complaint are denied. Defendant avers only that the Final Investigation Report is the best

evidence of what is set forth therein regarding the referenced investigation, including findings

and sanctions by Tulane. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.



                                                   11
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 12 of 69



                                                   7.

         The allegations contained in the first sentence of Paragraph 7 of the Complaint are

denied. The allegations contained in the second, third and fourth sentences of Paragraph 7 of the

Complaint are denied as stated. Defendant avers only that the referenced written appeal and

related correspondence speaks for itself and is the best evidence of what is set forth therein

regarding the referenced appeal and findings by the Tulane appellate panel. Defendant further

specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief.

                                                   8.

         The allegations contained in the first, second and third sentences of Paragraph 8 of the

Complaint are denied. Defendant avers only that the Final Investigation Report, and the Tulane

University Code in effect during the relevant period of time in this lawsuit, are the best evidence

of what is set forth therein regarding the referenced investigation and disciplinary policies and

procedures. Defendant further specifically denies that Tulane or its agents have committed any

wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                   9.

         The allegations contained in Paragraph 9 of the Complaint are denied. Defendant avers

only that the Final Investigation Report and related exhibits, and the Tulane policies and

procedures and University Code in effect during the relevant period of time in this lawsuit, are

the best evidence of what is set forth therein regarding the referenced investigation and

disciplinary policies and procedures. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing whatsoever under state or federal law or that Plaintiff is

entitled to damages or injunctive relief.



                                                  12
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 13 of 69



                                                 10.

          The allegations contained in the first and fourth sentences of Paragraph 10 of the

Complaint are denied. The allegations contained in the second sentence of Paragraph 10 of the

Complaint are denied for lack of sufficient information to justify a belief therein. The allegations

contained in the third sentence of Paragraph 10 of the Complaint is denied as stated. Defendant

avers only that the Final Investigation Report, Appellate Panel Determination, and related

correspondence by Tulane to Plaintiff are the best evidence of what is set forth therein regarding

the referenced sanctions. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                                 11.

          The allegations contained in the first sentence of Paragraph 11 of the Complaint is

denied. The allegations contained in the second sentence of Paragraph 11 of the Complaint is

denied for lack of sufficient information to justify a belief therein. Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief.

                                                 12.

          The allegations contained in the first and second sentences of Paragraph 12 of the

Complaint assert legal conclusions that require no response by Tulane; however, to the extent a

response is required, such allegations are denied. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief, and calls for strict proof of same.




                                                 13
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 14 of 69



                                                  13.

         The allegations contained in the first and second sentences of Paragraph 13 of the

Complaint are denied. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                  14.

         The allegations contained in Paragraph 14 of the Complaint assert a legal conclusion that

requires no response by Defendant; however, to the extent a response is required, such

allegations are denied. Defendant further expressly denies that Tulane or its agents violated

federal or state law in any respect. Defendant further avers that Tulane and its agents acted in

good faith at all times.

                                              THE PARTIES

                                                  15.

         The allegations contained in the first and second sentences of Paragraph 15 of the

Complaint are denied for lack of sufficient information to justify a belief therein regarding

Plaintiff’s alleged places of domicile and residence. Defendant admits only that Plaintiff was

enrolled as a student at Tulane University during the relevant period of time in this lawsuit.

                                                  16.

         The allegations contained in Paragraph 16 of the Complaint is denied as stated.

Defendant admits only that Tulane is a non-profit corporation and private educational institution

located in New Orleans, Louisiana. Defendant denies Tulane is any way liable to Plaintiff by

virtue of being named as a defendant in this lawsuit. Defendant further asserts that Plaintiff has




                                                  14
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 15 of 69



no factual or legal basis for filing this lawsuit against Defendant. Defendant also denies Plaintiff

is entitled to any dames or injunctive relief whatsoever, and calls for strict proof of same.

                                 JURISDICTION AND VENUE

                                                 17.

         The allegations contained in Paragraph 17 of the Complaint assert a legal conclusion

consisting of a jurisdictional statement which requires no response by Defendant. To the extent a

response is required, the allegations regarding Plaintiff’s state of citizenship and the alleged

amount in controversy are denied for lack of sufficient information to justify a belief therein.

Defendant also denies that it has violated any federal or state laws, and further denies Tulane is

in any way liable to Plaintiff. Defendant further asserts that Plaintiff has no factual or legal basis

for filing this lawsuit against Defendant. Defendant also denies Plaintiff is entitled to any

damages or injunctive relief whatsoever, and calls for strict proof of same.

                                                 18.

         The allegations contained in Paragraph 18 of the Complaint assert a legal conclusion

consisting of a jurisdictional statement which requires no response by Defendant. To the extent a

response is required, Defendant admits only that it conducts business within the state of

Louisiana. Defendant denies that it has violated any federal or state laws, and further denies

Tulane is in any way liable to Plaintiff.

                                                 19.

         The allegations contained in Paragraph 19 of the Complaint require no response on behalf

of Defendant as they consist of a venue statement.          To the extent a response is required,

Defendant denies that Tulane or its agents engaged in events or omissions that violated federal or




                                                 15
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 16 of 69



state law in any respect. Defendant further avers that Tulane and its agents acted in good faith at

all times.

                                        FACTUAL ALLEGATIONS1

                                                         20.

         The allegations contained in Paragraph 20 of the Complaint are denied as stated.

Defendant avers only that Tulane’s disciplinary investigations policies and procedures, in effect

during the relevant period of time in this lawsuit, and the vaguely referenced “federal guidelines”

are the best evidence of what is set forth therein. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief.

                                                         21.

         The allegations in the first and second sentences of Paragraph 21 of the Complaint

reference the written or published Tulane University Code, including the 2018-2019 version of

this Code. Defendant avers that the referenced version of Tulane’s University Code is the best

evidence of what is set forth therein regarding investigation and adjudication of student

disciplinary matters.       To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the written or

published Tulane University Code. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or

injunctive relief.




1
        The headings and subheadings in Plaintiff’s Complaint require no response on behalf of Defendant.
However, to the extent a response is required, the factual allegations and/or legal conclusions in any and all headings
and subheadings of Plaintiff’s Complaint are denied.

                                                         16
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 17 of 69



                                                  22.

         The allegations in the first and second sentences of Paragraph 22 of the Complaint are

denied as stated. Defendant admits only that Plaintiff, as all Tulane students, was provided

access to Tulane’s policies and procedures, including the Tulane University Code. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  23.

         The allegations in Paragraph 23 of the Complaint reference the written or published

Tulane University Code. Defendant avers that the referenced Tulane University Code is the best

evidence of what is set forth therein regarding relevant policies and procedures and rights and

responsibilities related to the investigation and adjudication of alleged Code violations. To the

extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the written or published Tulane University Code.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                  24.

         The allegations in the first sentence of Paragraph 24 of the Complaint reference the

written or published Tulane University Code, and the allegations in the second sentence of

Paragraph 24 of the Complaint identify the Director of Student Conduct and Vice President of

Student Affairs during the relevant period of time in this lawsuit. Defendant avers that the

referenced Tulane University Code speaks for itself and is the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the written or published Tulane



                                                   17
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 18 of 69



University Code. Defendant admits only that Dr. Christopher Zacharda held the position of

Director of Student Conduct, and J. Davidson “Dusty” Porter held the position of Vice President

of Student Affairs, during the 2018-2019 academic year.

                                                  25.

         To the extent the allegations in the first, second, third and fourth sentences of Paragraph

25 of the Complaint reference the written or published Tulane University Code, no response is

required.       Defendant avers that the referenced Tulane University Code speaks for itself and is

the best evidence of what is set forth therein. To the extent a further response is required,

Defendant denies such allegations as stated, including to the extent inconsistent with the contents

of the written or published Tulane University Code.

                                                  26.

         To the extent the allegations in the first and second sentences of Paragraph 26 of the

Complaint reference the written or published Tulane University Code, no response is required.

Defendant avers that the referenced Tulane University Code speaks for itself and is the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published Tulane University Code.

                                                  27.

         To the extent the allegations in the first and second sentences of Paragraph 27 of the

Complaint reference the written or published Tulane University Code, no response is required.

Defendant avers that the referenced Tulane University Code speaks for itself and is the best

evidence of what is set forth therein. To the extent a further response is required, Defendant




                                                  18
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 19 of 69



denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published Tulane University Code.

                                                28.

         To the extent the allegations in the first and second sentences of Paragraph 28 of the

Complaint reference the written or published Tulane University Code, no response is required.

Defendant avers that the referenced versions of the Tulane University Code speaks for

themselves and are the best evidence of what is set forth therein. To the extent a further response

is required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the referenced versions of the written or published Tulane University Code.

                                                29.

         The allegations in the first and second sentences of Paragraph 29 of the Complaint are

denied as stated. Defendant avers that the Tulane University Code speaks for itself and is the

best evidence of what is set forth therein regarding the applicable disciplinary process.

Defendant admits only that Meredith Smith held the position of Assistant Provost for Title IX

and Clery Compliance during the relevant period of time in this lawsuit.

                                                30.

         To the extent the allegations in Paragraph 30 of the Complaint reference the written or

published Tulane University Code, no response is required. Defendant avers that the referenced

Tulane University Code speaks for itself and is the best evidence of what is set forth therein. To

the extent a further response is required, Defendant denies such allegations as stated, including to

the extent inconsistent with the contents of the written or published Tulane University Code.




                                                19
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 20 of 69



                                                 31.

         The allegations contained in the first, second and third sentences of Paragraph 31 of the

Complaint are denied as stated. Defendant avers that the Tulane University Code speaks for

itself and is the best evidence of what is set forth therein regarding the investigation and

adjudication process. Defendant admits only that Dawn Broussard held the position of Assistant

Director of Student Conduct, and Lex Kelch-Brickner held the position of Investigator for the

Office of Student Conduct, during the 2018-2019 academic year. Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief.

                                                 32.

         To the extent the allegations in the first and second sentences of Paragraph 32 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced written or published materials speaks for themselves and are the best evidence

of what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the referenced

written or published materials.

                                                 33.

         To the extent the allegations contained in the first, second, third and fourth sentences of

Paragraph 33 of the Complaint reference the written or published Tulane University Code, no

response is required. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. To the extent a further response is

required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the written or published Tulane University Code.



                                                 20
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 21 of 69



                                                34.

         To the extent the allegations contained in the first and second sentences of Paragraph 34

of the Complaint reference the written or published Tulane University Code, no response is

required. Defendant avers that the referenced Tulane University Code speaks for itself and is the

best evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published Tulane University Code.

                                                35.

         To the extent the allegations in Paragraph 35 of the Complaint reference the written or

published Tulane University Code, no response is required. Defendant avers that the referenced

the Tulane University Code speaks for itself and is the best evidence of what is set forth therein.

To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the written or published Tulane

University Code.

                                                36.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 36 of the Complaint reference the written or published Tulane University Code, no

response is required. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. To the extent a further response is

required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the written or published Tulane University Code.




                                                21
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 22 of 69



                                                37.

         To the extent the allegations contained in the first and second sentences of Paragraph 37

of the Complaint reference the written or published Tulane University Code, no response is

required. Defendant avers that the referenced Tulane University Code speaks for itself and is the

best evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published Tulane University Code.

                                                38.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 38 of the Complaint reference the written or published Tulane University Code, no

response is required. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. To the extent a further response is

required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the written or published Tulane University Code. Defendant admits only that

Meredith Smith held the position of Assistant Provost for Title IX and Clery Compliance during

the relevant period of time in this lawsuit.

                                                39.

         To the extent the allegations contained in Paragraph 39 of the Complaint reference the

written or published Tulane University Code, no response is required. Defendant avers that the

referenced Tulane University Code speaks for itself and is the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the written or published Tulane

University Code.



                                                22
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 23 of 69



                                                40.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 40 of the Complaint reference the written or published Tulane University Code, no

response is required. Defendant avers that the referenced versions of the Tulane University Code

speaks for themselves and are the best evidence of what is set forth therein. To the extent a

further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the written or published versions of the Tulane University Code.

                                                41.

         To the extent the allegations contained in the first, second, third sentences and fourth

sentences of Paragraph 41 of the Complaint reference the written or published Tulane University

Code, no response is required. Defendant avers that the referenced versions of the Tulane

University Code speaks for themselves and are the best evidence of what is set forth therein. To

the extent a further response is required, Defendant denies such allegations as stated, including to

the extent inconsistent with the contents of the written or published versions of the Tulane

University Code.

                                                42.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 42 of the Complaint reference the written or published Tulane University Code, no

response is required. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. To the extent a further response is

required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the written or published Tulane University Code.




                                                23
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 24 of 69



                                                43.

         The allegations contained in the first, second, third and fourth sentences of Paragraph 43

of the Complaint are denied. Defendant avers that the referenced Tulane University Code speaks

for itself and is the best evidence of what is set forth therein. Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief.

                                                44.

         The allegations contained in the first, second, and third sentences of Paragraph 44 of the

Complaint are denied. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                45.

         The allegations contained in the first and second sentences of Paragraph 45 of the

Complaint are denied. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                46.

         The allegations contained in Paragraph 46 of the Complaint are denied. Defendant

further avers that the Tulane University Code complies with applicable law.




                                                 24
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 25 of 69



                                                47.

         To the extent the allegations contained in the first and second sentences of Paragraph 47

of the Complaint reference a written or published “guidance letter,” no response is required.

Defendant avers that the referenced “guidance letter” speaks for itself and is the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the written or

published “guidance letter.” Defendant admits only that a guidance letter was issued by the

Office of Civil Rights on or about April 4, 2011.

                                                48.

         To the extent the allegations contained in the first and second sentences of Paragraph 48

of the Complaint reference a written or published guidance letter, no response is required.

Defendant avers that the referenced guidance letter speaks for itself and is the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the written or

published guidance letter.

                                                49.

         To the extent the allegations contained in the first and second sentences of Paragraph 49

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speaks for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations as

stated, including to the extent inconsistent with the contents of the referenced written or

published materials. Defendant admits only that a the Office of Civil Rights issued “Questions

and Answers on Title IX and Sexual Violence (“Q&A”) on or about April 29, 2014.



                                                25
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 26 of 69



                                                50.

         To the extent the allegations contained in Paragraph 50 of the Complaint reference a

written or published guidance document, no response is required. Defendant avers that the

referenced guidance document speaks for itself and is the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced written or published

guidance document.

                                                51.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 51 of the Complaint reference written or published materials, no response is required.

Defendant avers that the referenced materials speaks for themselves and are the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the referenced

written or published materials.

                                                52.

         To the extent the allegations contained in Paragraph 52 of the Complaint reference

written or published materials, no response is required. Defendant avers that the referenced

materials speaks for themselves and are the best evidence of what is set forth therein. To the

extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the referenced written or published materials.

                                                53.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 53 of the Complaint reference written or published materials, no response is required.



                                                26
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 27 of 69



Defendant avers that the referenced materials speaks for themselves and are the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the referenced

written or published materials.

                                                54.

         The allegations contained in the first and second sentences of Paragraph 54 of the

Complaint are denied. Defendant avers that the referenced Tulane University Code speaks for

itself and is the best evidence of what is set forth therein. Defendant further avers that all Tulane

disciplinary procedures comply with applicable law.

                                                55.

         The allegations contained in the first and second sentences of Paragraph 55 of the

Complaint are denied as stated. Defendant avers that the referenced Tulane University Code

speaks for itself and is the best evidence of what is set forth therein. Defendant further avers that

all Tulane disciplinary procedures comply with applicable law.

                                                56.

         The allegations contained in Paragraph 56 of the Complaint are denied.

                                                57.

         To the extent the allegations contained in the first and second sentences of Paragraph 57

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speaks for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations as

stated, including to the extent inconsistent with the contents of the referenced written or

published materials.



                                                 27
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 28 of 69



                                                58.

         To the extent the allegations contained in Paragraph 58 of the Complaint reference

written or published materials, no response is required. Defendant avers that the referenced

materials speaks for themselves and are the best evidence of what is set forth therein. To the

extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the referenced written or published materials.

                                                59.

         The allegations contained in the first, second and third sentences of Paragraph 59 of the

Complaint are denied as stated. Defendant admits only that Meredith Smith was hired as the

Assistant Provost for Title IX and Clery Compliance in December, 2015.

                                                60.

         The allegations contained in the first sentence of Paragraph 60 of the Complaint are

admitted. The allegations contained in the second and third sentences of Paragraph 60 of the

Complaint are denied as stated, except Defendant admits only that Meredith Smith is a published

author and speaker on campus sexual violence.

                                                61.

         The allegations contained in the first and second sentences of Paragraph 61 of the

Complaint are denied as stated. Defendant admits only that the common book assigned to the

incoming Tulane Freshman in 2016 was the referenced Kate Harding book.

                                                62.

         To the extent the allegations contained in Paragraph 62 of the Complaint reference

written or published materials, no response is required. Defendant avers that the referenced

materials speaks for themselves and are the best evidence of what is set forth therein. To the



                                                28
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 29 of 69



extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the referenced written or published materials.

                                                63.

         To the extent the allegations contained in the first and second sentences of Paragraph 63

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speak for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations as

stated, including to the extent inconsistent with the contents of the referenced written or

published materials.

                                                64.

         The allegations contained in Paragraph 64 of the Complaint are denied as stated.

Defendant admits only that Meredith Smith has given presentations to the Tulane community

related to Title IX, bystander intervention and gender-based sexual violence. To the extent the

allegations contained in Paragraph 64 reference written or published materials, Defendant avers

that the referenced materials speak for themselves and are the best evidence of what is set forth

therein.

                                                65.

         The allegations contained in Paragraph 65 of the Complaint are denied as stated.

Defendant admits only that Meredith Smith has given presentations to the Tulane community

related to “Shifting the Paradigm” and “Wave of Change.”            To the extent the allegations

contained in Paragraph 65 reference written or published materials, Defendant avers that the

referenced materials speak for themselves and are the best evidence of what is set forth therein.




                                                29
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 30 of 69



                                                  66.

          To the extent the allegations contained in Paragraph 66 of the Complaint reference

written or published materials, no response is required. Defendant avers that the referenced

materials speak for themselves and are the best evidence of what is set forth therein. To the

extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the referenced written or published materials.

                                                  67.

          The allegations contained in Paragraph 67 of the Complaint are denied. Defendant

further avers that all Tulane disciplinary procedures comply with applicable law. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  68.

          The allegations contained in the first and second sentences of Paragraph 68 of the

Complaint are denied. Defendant further avers that all Tulane disciplinary procedures comply

with applicable law.      Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                                  69.

          To the extent the allegations contained in the first and second sentences of Paragraph 69

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speak for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies as stated the

allegations in the first and second sentences of Paragraph 69 of the Complaint, including to the



                                                   30
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 31 of 69



extent inconsistent with the contents of the referenced written or published materials. The

allegations contained in the third sentence of Paragraph 69 of the Complaint are denied.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                 70.

         To the extent the allegations contained in the first, second, third, fourth and fifth

sentences of Paragraph 70 of the Complaint reference written or published materials, no response

is required. Defendant avers that the referenced materials speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced written or published materials. Defendant further avers that all Tulane disciplinary

procedures comply with applicable law. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or

injunctive relief.

                                                 71.

         The allegations contained in the first sentence of Paragraph 71 are admitted. The

allegations contained in the second sentence of Paragraph 71 are denied. To the extent the

allegations contained in the third sentence of Paragraph 71 of the Complaint reference written or

published materials, no response is required. Defendant avers that the referenced survey results

speak for themselves and are the best evidence of what is set forth therein. To the extent a

further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced written or published survey results.




                                                 31
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 32 of 69



                                                72.

         The allegations contained in the first and second sentences of Paragraph 72 are denied as

stated. To the extent the allegations contained in Paragraph 72 of the Complaint reference

written or published materials, no response is required. Defendant avers that the referenced

materials speak for themselves and are the best evidence of what is set forth therein.

                                                73.

         To the extent the allegations contained in the first and second sentences of Paragraph 73

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speak for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations as

stated, including to the extent inconsistent with the contents of the referenced written or

published materials.

                                                74.

         To the extent the allegations contained in the first and second sentences of Paragraph 74

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced materials speak for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations.

                                                75.

         To the extent the allegations contained in the first, second, and third sentences of

Paragraph 75 of the Complaint reference written or published materials, no response is required.

Defendant avers that the referenced materials speak for themselves and are the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the referenced



                                                32
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 33 of 69



written or published materials. Defendant further avers that all Tulane disciplinary procedures

comply with applicable law. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                               76.

          To the extent the allegations contained in the first, second and third sentences of

Paragraph 76 of the Complaint reference written or published materials, no response is required.

Defendant avers that the referenced material speaks for itself and is the best evidence of what is

set forth therein. To the extent a further response is required, Defendant denies such allegations

as stated, including to the extent inconsistent with the contents of the written or published

material. Defendant admits only that the Office of Civil Rights issued the “Q&A on Campus

Sexual Misconduct” in September, 2017.

                                               77.

          The allegations contained in Paragraph 77 are denied as stated.      To the extent the

allegations contained in Paragraph 77 of the Complaint reference written or published materials,

no response is required. Defendant avers that the referenced statement speaks for itself and is the

best evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published statement.

                                               78.

          The allegations contained in Paragraph 78 are denied as stated.      To the extent the

allegations contained in Paragraph 78 of the Complaint reference written or published materials,

no response is required. Defendant avers that the referenced materials speaks for themselves and



                                                33
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 34 of 69



are the best evidence of what is set forth therein. To the extent a further response is required,

Defendant denies such allegations as stated, including to the extent inconsistent with the contents

of the written or published materials.

                                                  79.

         The allegations contained in the first and second sentences of Paragraph 79 are denied.

Defendant further avers that all Tulane disciplinary procedures comply with applicable law.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                  80.

         To the extent the allegations contained in the first, second and third sentences of

Paragraph 80 of the Complaint reference written or published materials, no response is required.

Defendant avers that the referenced “public comment” speaks for itself and is the best evidence

of what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the written or

published “public comment.” Defendant further avers that all Tulane disciplinary procedures

comply with applicable law.

                                                  81.

         The allegations contained in Paragraph 81 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  82.

         The allegations contained in the first, second and third sentences of Paragraph 82 of the

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                  34
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 35 of 69



                                                  83.

         The allegations contained in Paragraph 83 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  84.

         The allegations contained in the first and second sentences of Paragraph 84 of the

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  85.

         The allegations contained in Paragraph 85 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  86.

         The allegations contained in the first, second, third and fourth sentences of Paragraph 86

of the Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  87.

         The allegations contained in the first and second sentences of Paragraph 87 of the

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  88.

         The allegations contained in Paragraph 88 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  89.

         The allegations contained in the first and second sentences of Paragraph 89 of the

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                  35
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 36 of 69



                                                  90.

         The allegations contained in Paragraph 90 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  91.

         The allegations contained in Paragraph 91 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  92.

         The allegations contained in the first and second sentences of Paragraph 92 of the

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  93.

         The allegations contained in the first, second, third, fourth and fifth sentences of

Paragraph 93 of the Complaint are denied for lack of sufficient information to justify a belief

therein. Defendant further avers that the referenced text message speaks for itself and is the best

evidence of what is set forth therein.

                                                  94.

         The allegations contained in the first, second, third, and fourth sentences of Paragraph 94

of the Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  95.

         The allegations contained in the first and second sentences of Paragraph 95 of the

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                  36
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 37 of 69



                                                96.

         The allegations contained in Paragraph 96 of the Complaint are denied for lack of

sufficient information to justify a belief therein. Defendant further avers that the referenced

group text message speaks for itself and is the best evidence of what is set forth therein.

                                                97.

         The allegations contained in the first, second, and third sentences of Paragraph 97 of the

Complaint are denied for lack of sufficient information to justify a belief therein. Defendant

further avers that the referenced group text message speaks for itself and is the best evidence of

what is set forth therein.

                                                98.

         The allegations contained in the first, second, and third sentences of Paragraph 98 of the

Complaint are denied for lack of sufficient information to justify a belief therein. Defendant

further avers that the referenced group text message speaks for itself and is the best evidence of

what is set forth therein.

                                                99.

         The allegations contained in the first and second sentences of Paragraph 99 of the

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                100.

         The allegations contained in the first and second sentences of Paragraph 100 of the

Complaint are denied for lack of sufficient information to justify a belief therein. To the extent

the allegations contained in the Paragraph 100 of the Complaint reference written or published

materials, Defendant avers that the referenced materials speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant



                                                 37
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 38 of 69



denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published materials.

                                                 101.

         The allegations contained in Paragraph 101 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law. Defendant further

specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief.

                                                 102.

         The allegations contained in the first, second and third sentences of Paragraph 102 of the

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 103.

         The allegations contained in the first sentence of Paragraph 103 of the Complaint are

denied for lack of sufficient information to justify a belief therein. To the extent the allegations

contained in the second and third sentences of Paragraph 103 of the Complaint reference written

or published materials, no response is required. Defendant avers that the referenced campus

reporting form speaks for itself and is the best evidence of what is set forth therein. To the extent

a further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the written or published campus reporting form.

                                                 104.

         The allegations contained in the first, second and third sentences of Paragraph 104 of the

Complaint are denied as stated. Defendant avers that the referenced disciplinary procedures and

Final Investigation Report and related exhibits are the best evidence of what is set forth therein.

Defendant avers that all Tulane disciplinary procedures comply with applicable law. Defendant



                                                  38
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 39 of 69



further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  105.

         The allegations contained in the first, second and third sentences of Paragraph 105 are

denied as stated. Defendant further avers that the referenced “no contact” order and relevant

procedures are the best evidence of what is set forth therein.

                                                  106.

         The allegations contained in Paragraph 106 of the Complaint are denied as stated.

Defendant admits only that Dr. Zacharda met with John Doe on or about October 3, 2018 for a

“procedural review” meeting. Defendant further avers that the referenced written “Procedural

Protections for Responding Student” is the best evidence of what is set forth therein.

                                                  107.

         The allegations contained in the first and second sentences of Paragraph 107 of the

Complaint are admitted. The allegations contained in the third and fourth sentences of Paragraph

107 of the Complaint are denied as stated. Defendant avers that the referenced “Notice of

Investigation and Charges” letter speaks for itself and is the best evidence of what is set forth

therein. Defendant avers that all Tulane disciplinary procedures comply with applicable law.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                  108.

         The allegations contained in the first sentence of Paragraph 108 of the Complaint are

admitted. The allegations contained in the second and third sentences of Paragraph 108 of the

Complaint are denied for lack of sufficient information to justify a belief therein. The allegations



                                                   39
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 40 of 69



contained in the fourth sentence of Paragraph 108 of the Complaint are denied as stated, except

Defendant admits Tulane issued a cease and desist communication to Jane Roe. Defendant

further avers that the referenced cease and desist communication is the best evidence of what is

set forth therein.

                                                  109.

         To the extent the allegations in the first, second, third, fourth and fifth sentences of

Paragraph 109 of the Complaint reference written or published materials, no response is

required. Defendant avers that the referenced materials speaks for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

written or published materials.

                                                  110.

         The allegations contained in Paragraph 110 of the Complaint are denied. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  111.

         The allegations contained in the first and second sentences of Paragraph 111 of the

Complaint are denied. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing or that Plaintiff is entitled to damages or injunctive relief.

                                                  112.

         To the extent the allegations in the first and second sentences of Paragraph 112 of the

Complaint reference the written or published investigation report, no response is required.

Defendant avers that the referenced investigation report speaks for itself and is the best evidence



                                                   40
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 41 of 69



of what is set forth therein. To the extent a further response is required, Defendant denies such

allegations as stated, including to the extent inconsistent with the contents of the referenced

investigation report.

                                                  113.

         To the extent the allegations in the first, second and third sentences of Paragraph 113 of

the Complaint reference a written or published statement, no response is required. Defendant

avers that the referenced statement speaks for itself and is the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced statement.

                                                  114.

         To the extent the allegations in the first and second sentences of Paragraph 114 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced materials speaks for themselves and are the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced materials. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  115.

         To the extent the allegations in the first, second, third and fourth sentences of Paragraph

115 of the Complaint reference written or published materials, no response is required.

Defendant avers that the referenced materials speaks for themselves and are the best evidence of

what is set forth therein. To the extent a further response is required, Defendant denies such




                                                   41
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 42 of 69



allegations as stated, including to the extent inconsistent with the contents of the referenced

materials.

                                                116.

         To the extent the allegations in the first, second, and third sentences of Paragraph 116 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the referenced materials speaks for themselves and are the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced materials.

                                                117.

         The allegations in the first and second sentences of Paragraph 117 of the Complaint are

denied as stated, except Defendant admits that the case was assigned to Dawn Broussard for

further investigation after the withdrawal of Lex Kelch-Brickner from the investigation.

Defendant further avers that the final investigation report and related exhibits are the best

evidence of what is set forth therein. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or

injunctive relief.

                                                118.

         The allegations contained in the first, second and third sentences of Paragraph 118 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.




                                                 42
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 43 of 69



                                              119.

         The allegations contained in the first and second sentences of Paragraph 119 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                              120.

         The allegations contained in the first and second sentences of Paragraph 120 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                              121.

         The allegations contained in the first and second sentences of Paragraph 121 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                              122.

         The allegations contained in the first and second sentences of Paragraph 122 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies




                                               43
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 44 of 69



that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                 123.

          The allegations contained in the first and second sentences of Paragraph 123 of the

Complaint are denied. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                                 124.

          The allegations contained in the first and second sentences of Paragraph 124 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                 125.

          The allegations contained in the first and second sentences of Paragraph 125 of the

Complaint are denied. Defendant further avers that the referenced written materials are the best

evidence of what is set forth therein. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or

injunctive relief.

                                                 126.

          The allegations contained in the first, second and third sentences of Paragraph 126 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits are the best evidence of what is set forth therein. Defendant further specifically denies



                                                  44
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 45 of 69



that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                127.

         To the extent the allegations in Paragraph 127 of the Complaint reference written or

published materials, no response is required.         Defendant avers that the referenced written

materials speaks for themselves and are the best evidence of what is set forth therein. To the

extent a further response is required, Defendant denies such allegations as stated, including to the

extent inconsistent with the contents of the referenced materials. Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief.

                                                128.

         The allegations contained in the first and second sentences of Paragraph 128 of the

Complaint are denied. Defendant further avers that the final investigation report and related

exhibits and correspondence by Tulane to John Doe are the best evidence of what is set forth

therein. Defendant further specifically denies that Tulane or its agents have committed any

wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                129.

         To the extent the allegations in the first, second and third sentences of Paragraph 129 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the referenced investigation report and related exhibits speaks for themselves and are the

best evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced materials.    Defendant further specifically denies that Tulane or its agents have



                                                 45
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 46 of 69



committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                                  130.

          To the extent the allegations in the first and second sentences of Paragraph 130 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the final investigation report and related exhibits, including the referenced statements, speak

for themselves and are the best evidence of what is set forth therein. To the extent a further

response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced materials. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief.

                                                  131.

          To the extent the allegations in the first, second and third sentences of Paragraph 131 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the final investigation report and related exhibits, including the referenced letter by John

Doe to Ms. Broussard speak for themselves and are the best evidence of what is set forth therein.

To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced materials. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  132.

          The allegations contained in Paragraph 132 of the Complaint are denied. Defendant

avers the final investigation report and related exhibits speaks for itself and is the best evidence



                                                   46
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 47 of 69



of the investigation findings. Defendant further avers that Tulane disciplinary procedures comply

with applicable law. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing or that Plaintiff is entitled to damages or injunctive relief.

                                                 133.

          To the extent the allegations in Paragraph 133 of the Complaint reference written or

published materials, no response is required. Defendant admits only that the completion date of

the final investigation report is February 11, 2019. Defendant avers that the final investigation

report and related exhibits speak for themselves and are the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced materials.

                                                 134.

          To the extent the allegations in the first, second and third sentences of Paragraph 134 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the final investigation report and related exhibits speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced materials.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief.

                                                 135.

          To the extent the allegations in Paragraph 135 of the Complaint reference written or

published materials, no response is required. Defendant avers that the final investigation report

and related exhibits speak for themselves and are the best evidence of what is set forth therein.



                                                  47
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 48 of 69



To the extent a further response is required, Defendant denies such allegations, including to the

extent inconsistent with the contents of the referenced materials. Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief.

                                                136.

         To the extent the allegations in the first, second and third sentences of Paragraph 136 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the final investigation report and related exhibits speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced materials.    Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing or that Plaintiff is entitled to damages or injunctive relief.

                                                137.

         To the extent the allegations in the first and second sentences of Paragraph 137 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced Code and Final Investigation Report speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced materials. Defendant further denies that Tulane or its agents have committed any

wrongdoing or that Plaintiff is entitled to damages or injunctive relief.

                                                138.

         To the extent the allegations in the first and second sentences of Paragraph 138 of the

Complaint reference written or published materials, no response is required. Defendant avers



                                                 48
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 49 of 69



that the final investigation report and related exhibits speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced materials.

                                                139.

         To the extent the allegations in the first and second sentences of Paragraph 139 of the

Complaint reference written communications, no response is required. Defendant avers that the

referenced communications speak for themselves and are the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced communications.

                                                140.

         To the extent the allegations in the first and second sentences of Paragraph 140 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced redacted report speaks for itself and is the best evidence of what is set forth

therein.    To the extent a further response is required, Defendant denies such allegations.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                141.

         To the extent the allegations in the first, second and third sentences of Paragraph 141 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the referenced materials speak for themselves and are the best evidence of what is set forth

therein. To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced materials. Defendant



                                                 49
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 50 of 69



further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  142.

         To the extent the allegations in the first and second sentences of Paragraph 142 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced written materials speaks for themselves and are the best evidence of what is

set forth therein. To the extent a further response is required, Defendant denies such allegations

as stated, including to the extent inconsistent with the contents of the referenced written

materials. Defendant further specifically denies that Tulane or its agents have committed any

wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                  143.

         The allegations contained in Paragraph 143 of the Complaint are denied. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief.

                                                  144.

         To the extent the allegations in the first, second and third sentences of Paragraph 144 of

the Complaint reference written or published materials, no response is required. Defendant avers

that the referenced written materials speak for themselves and are the best evidence of what is set

forth therein. To the extent a further response is required, Defendant denies such allegations as

stated, including to the extent inconsistent with the contents of the referenced materials.

Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief.




                                                   50
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 51 of 69



                                                  145.

         To the extent the allegations in the first and second sentences of Paragraph 145 of the

Complaint reference written or published materials, no response is required. Defendant avers

that the referenced Appeal speaks for itself and is the best evidence of what is set forth therein.

To the extent a further response is required, Defendant denies such allegations as stated,

including to the extent inconsistent with the contents of the referenced Appeal.

                                                  146.

         To the extent the allegations in Paragraph 146 of the Complaint reference written or

published materials, no response is required. Defendant avers that the referenced Appeal speaks

for itself and is the best evidence of what is set forth therein. To the extent a further response is

required, Defendant denies such allegations as stated, including to the extent inconsistent with

the contents of the referenced Appeal.

                                                  147.

         To the extent the allegations in Paragraph 147 of the Complaint reference written or

published materials, no response is required. Defendant avers that the referenced response to the

Appeal speaks for itself and is the best evidence of what is set forth therein. To the extent a

further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced response to the Appeal.

                                                  148.

         To the extent the allegations in the first, second, third, fourth, fifth and sixth sentences of

Paragraph 148 of the Complaint reference written or published materials, no response is

required.       Defendant avers that the referenced Appeal findings and related correspondence

speaks for themselves and are the best evidence of what is set forth therein. To the extent a



                                                   51
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 52 of 69



further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced materials. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief.

                                                 149.

         To the extent the allegations in Paragraph 149 of the Complaint reference written or

published materials, no response is required. Defendant avers that the referenced materials

speaks for themselves and are the best evidence of what is set forth therein. To the extent a

further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced materials. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief.

                                                 150.

         The allegations contained in Paragraph 150 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law. Defendant further

specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 151.

         The allegations contained in the first, second, third and fourth sentences of Paragraph 151

of the Complaint are denied. Defendant avers that all Tulane disciplinary procedures comply

with applicable law.     Defendant further specifically denies that Tulane or its agents have



                                                  52
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 53 of 69



committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                152.

         To the extent the allegations contained in the first and fourth sentences of Paragraph 152

of the Complaint contain legal conclusions, no response is required by Tulane. The allegations

contained in the second sentence of Paragraph 152 of the Complaint are denied for lack of

sufficient information to justify a belief therein. The allegations in the third sentence of

Paragraph 152 of the Complaint are denied as stated. Defendant avers only that the Final

Investigation Report, Appellate Panel Determination, and related correspondence by Tulane to

Plaintiff is the best evidence of what is set forth therein regarding the referenced disciplinary

sanctions. Defendant further specifically denies that Tulane or its agents have committed any

wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief.

                                                153.

         The allegations contained in the first and second sentences of Paragraph 153 of the

Complaint are denied. The allegations contains in the third and fourth sentences of Paragraph

153 assert a legal conclusion that requires no response; however, to the extent a response is

required, such allegations are denied. Defendant further specifically denies that Tulane or its

agents have committed any wrongdoing or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                      CLAIMS FOR RELIEF

                                          COUNT I
    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. –
                                     Erroneous Outcome




                                                 53
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 54 of 69



                                               154.

         The allegations set forth in Paragraph 154 of the Complaint require no response on behalf

of Defendant.     However, in an abundance of caution, Defendant restates and re-avers its

affirmative defenses and averments above and reiterates that any allegations not admitted are

expressly denied.

                                               155.

         The allegations contained in Paragraph 155 of the Complaint assert a legal conclusion

that requires no response. However, to the extent a response is required, Defendant denies it

violated federal or state law.

                                               156.

         The allegations contained in Paragraph 156 of the Complaint assert a legal conclusion

that requires no response. However, to the extent a response is required, Defendant denies it

violated federal or state law.

                                               157.

         The allegations contained in Paragraph 157 of the Complaint assert a legal conclusion

that requires no response. However, to the extent a response is required, Defendant denies it

violated federal or state law.

                                               158.

         The allegations contained in Paragraph 158 of the Complaint assert legal conclusions that

requires no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.



                                                54
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 55 of 69



                                                159.

         The allegations contained in Paragraph 159 of the Complaint assert a legal conclusion

that requires no response. However, to the extent a response is required, Defendant denies it

violated federal or state law. Defendant avers that all Tulane disciplinary procedures comply

with applicable law.        Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                160.

         The allegations contained in the first sentence of Paragraph 160 of the Complaint are

denied. The allegations contained in the second sentence of Paragraph 160 requires no response

to the extent it asserts a legal conclusion. Defendant avers that all Tulane disciplinary procedures

comply with applicable law. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                161.

         The allegations contained in Paragraph 161 of the Complaint assert legal conclusions that

requires no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.




                                                 55
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 56 of 69



                                                162.

         The allegations contained in the first, second, and third sentences of Paragraph 162 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief, and calls for strict proof of same.

                                                163.

         The allegations contained in the first, second and third sentences of Paragraph 163 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief, and calls for strict proof of same.

                                                164.

         The allegations contained in the first, second and third sentences of Paragraph 164 of he

Complaint are denied. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.

                                                165.

         The allegations contained in the first and second sentences of Paragraph 165 of the

Complaint are denied. Defendant admits only that Meredith Smith was hired as the Assistant



                                                 56
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 57 of 69



Provost for Title IX and Clery Compliance in December, 2015. Defendant avers that all Tulane

disciplinary procedures comply with applicable law.

                                                 166.

         The allegations contained in the first and second sentences of Paragraph 166 of he

Complaint are denied. Defendant admits only that Meredith Smith has given presentations to the

Tulane community related to Title IX, bystander intervention and gender-based sexual violence.

                                                 167.

         The allegations contained in Paragraph 167 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law.

                                                 168.

         The allegations contained in Paragraph 168 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law. Defendant further

specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 169.

         The allegations contained in Paragraph 169 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law. Defendant further

specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 170.

         The allegations contained in Paragraph 170 of the Complaint are denied. Defendant

avers that all Tulane disciplinary procedures comply with applicable law. Defendant further




                                                  57
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 58 of 69



specifically denies that Tulane or its agents have committed any wrongdoing whatsoever or that

Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 171.

         The allegations contained in Paragraph 171 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.

                                                 172.

         The allegations contained in the first and second sentences of Paragraph 172 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief, and calls for strict proof of same.

                                                 173.

         To the extent the allegations contained in the first and second sentences of Paragraph 173

of the Complaint reference written or published materials, no response is required. Defendant

avers that the referenced University Code and Survey speak for themselves and are the best

evidence of what is set forth therein. To the extent a further response is required, Defendant

denies such allegations as stated, including to the extent inconsistent with the contents of the

referenced written or published materials. The allegations contained in the third and fourth



                                                  58
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 59 of 69



sentences of Paragraph 173 of the Complaint are denied as stated. Defendant avers that all

Tulane disciplinary procedures comply with applicable law.             Defendant further specifically

denies that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is

entitled to damages or injunctive relief, and calls for strict proof of same.

                                                  174.

         The allegations in the first and second sentences of Paragraph 174 of the Complaint are

denied. Defendant further denies it violated federal or state law. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. In addition, Defendant specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief, and calls for strict proof of same.

                                                  175.

         The allegations contained in Paragraph 175 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.

                                                  176.

         The allegations contained in Paragraph 176 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any damages whatsoever, and calls for strict proof of same.




                                                   59
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 60 of 69



                                          COUNT II
    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. –
                                    Selective Enforcement

                                                  177.

         The allegations set forth in Paragraph 177 of the Complaint require no response on behalf

of Defendant.     However, in an abundance of caution, Defendant restates and re-avers its

affirmative defenses and averments above and reiterates that any allegations not admitted are

expressly denied.

                                                  178.

         The allegations contained in Paragraph 178 of the Complaint are denied. Defendant

further denies it violated federal or state law. Defendant avers that all Tulane disciplinary

procedures comply with applicable law. In addition, Defendant specifically denies that Tulane

or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to damages

or injunctive relief, and calls for strict proof of same.

                                                  179.

         The allegations contained in the first, second and third sentences of Paragraph 179 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant avers that all Tulane

disciplinary procedures comply with applicable law. Defendant further specifically denies that

Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled to

damages or injunctive relief, and calls for strict proof of same.

                                                  180.

         The allegations in the first, second and third sentences of Paragraph 180 of the Complaint

are denied. Defendant avers that all Tulane disciplinary procedures comply with applicable law.



                                                   60
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 61 of 69



Defendant further specifically denies that Tulane or its agents have committed any wrongdoing

whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of

same.

                                                 181.

         The allegations contained in the first, second, and third sentences of Paragraph 181 of the

Complaint are denied. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.

                                                 182.

         The allegations contained in the first and second sentences of Paragraph 182 of the

Complaint are denied. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                 183.

         The allegations contained in Paragraph 183 of the Complaint are denied.

                                                 184.

         The allegations contained in the first, second and third sentences of Paragraph 184 of the

Complaint are denied. Defendant avers that the final investigation report and related exhibits are

the best evidence of what is set forth therein regarding alleged charges against John Doe.




                                                  61
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 62 of 69



                                                 185.

         The allegations contained in Paragraph 185 of the Complaint are denied. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 186.

         The allegations contained in Paragraph 186 of the Complaint are denied. Defendant

further specifically denies that Tulane or its agents have committed any wrongdoing whatsoever

or that Plaintiff is entitled to damages or injunctive relief, and calls for strict proof of same.

                                                 187.

         The allegations contained in Paragraph 187 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant avers that all Tulane disciplinary procedures comply with

applicable law. Defendant further specifically denies that Tulane or its agents have committed

any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive relief, and calls

for strict proof of same.

                                                 188.

         The allegations contained in Paragraph 188 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.       Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.




                                                   62
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 63 of 69



                                                  189.

         The allegations contained in Paragraph 189 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any damages whatsoever, and calls for strict proof of same.

                                            COUNT III
                                         Breach of Contract

                                                  190.

         The allegations set forth in Paragraph 190 of the Complaint require no response on behalf

of Defendant.     However, in an abundance of caution, Defendant restates and re-avers its

affirmative defenses and averments above and reiterates that any allegations not admitted are

expressly denied.

                                                  191.

         The allegations contained in the first and second sentences of Paragraph 191 of the

Complaint are denied. Defendant admits only that John Doe enrolled at Tulane University.

Defendant further denies that Tulane or its agents engaged in events or omissions that violated

federal or state law in any respect. Defendant further avers that Tulane and its agents acted in

good faith at all times.

                                                  192.

         The allegations contained in Paragraph 192 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, such allegations are denied.

                                                  193.

         To the extent the allegations in Paragraph 193 of the Complaint reference written or

published materials, no response is required. Defendant avers that the referenced materials

speaks for themselves and are the best evidence of what is set forth therein. To the extent a


                                                   63
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 64 of 69



further response is required, Defendant denies such allegations as stated, including to the extent

inconsistent with the contents of the referenced materials. Defendant further denies that Tulane

or its agents engaged in events or omissions that violated federal or state law in any respect.

Defendant further avers that Tulane and its agents acted in good faith at all times.

                                                194.

         The allegations contained in Paragraph 194 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                195.

         The allegations contained in Paragraph 195 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law. Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same. Defendant further avers that Tulane and its agents acted

in good faith at all times.

                                                196.

         The allegations contained in the first and second sentences of Paragraph 196 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law.




                                                 64
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 65 of 69



                                                  197.

         The allegations contained in the first and second sentences of Paragraph 197 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief, and calls for strict proof of same. Defendant further avers that

Tulane and its agents acted in good faith at all times.

                                                  198.

         The allegations contained in Paragraph 198 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                  199.

         The allegations contained in Paragraph 199 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any damages whatsoever, and calls for strict proof of same.

                                        COUNT IV
                    Breach of the Covenant of Good Faith and Fair Dealing

                                                  200.

         The allegations set forth in Paragraph 200 of the Complaint require no response on behalf

of Defendant.     However, in an abundance of caution, Defendant restates and re-avers its

affirmative defenses and averments above and reiterates that any allegations not admitted are

expressly denied.


                                                   65
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 66 of 69



                                                  201.

         The allegations contained in the first and second sentences of Paragraph 201 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief, and calls for strict proof of same.

                                                  202.

         The allegations contained in Paragraph 202 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same. Defendant further avers that Tulane and its agents acted

in good faith at all times.

                                                  203.

         The allegations contained in Paragraph 203 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any damages whatsoever, and calls for strict proof of same.

                                             COUNT V
                                        Detrimental Reliance

                                                  204.

         The allegations set forth in Paragraph 204 of the Complaint require no response on behalf

of Defendant.     However, in an abundance of caution, Defendant restates and re-avers its

affirmative defenses and averments above and reiterates that any allegations not admitted are

expressly denied.


                                                   66
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 67 of 69



                                                  205.

         The allegations contained in Paragraph 205 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any reason whatsoever, and calls for strict proof of same.

                                                  206.

         The allegations contained in the first and second sentences of Paragraph 206 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief, and calls for strict proof of same.

                                                  207.

         The allegations contained in Paragraph 207 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same. Defendant further avers that Tulane and its agents acted

in good faith at all times.

                                                  208.

         The allegations contained in the first and second sentences of Paragraph 208 of the

Complaint assert legal conclusions that require no response. However, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant further specifically denies

that Tulane or its agents have committed any wrongdoing whatsoever or that Plaintiff is entitled

to damages or injunctive relief, and calls for strict proof of same.



                                                   67
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 68 of 69



                                                  209.

         The allegations contained in Paragraph 209 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                  210.

         The allegations contained in Paragraph 210 of the Complaint assert legal conclusions that

require no response. However, to the extent a response is required, Defendant denies it violated

federal or state law.     Defendant further specifically denies that Tulane or its agents have

committed any wrongdoing whatsoever or that Plaintiff is entitled to damages or injunctive

relief, and calls for strict proof of same.

                                                  211.

         The allegations contained in Paragraph 211 of the Complaint are denied. Defendant

further specifically denies that any of its actions violated federal or state law or that it is liable to

Plaintiff for any damages whatsoever, and calls for strict proof of same.

                                          JURY DEMAND

                                                  212.

         The allegations contained in Paragraph 212 of the Complaint assert a request for a jury

trial which requires no response on behalf of Defendant; however, to the extent a response is

required, Defendant denies it violated federal or state law. Defendant further denies Plaintiff is

entitled to any relief whatsoever, and calls for strict proof of same.




                                                   68
PD.26567450.1
      Case 2:19-cv-11403-SSV-JVM Document 14 Filed 07/24/19 Page 69 of 69



         Defendant also denies each and every allegation contained in Plaintiff’s prayer for relief,

and further expressly denies that it violated state or federal law. Defendant further denies

Plaintiff is entitled to any judgment or injunctive relief in this lawsuit or as requested in the

prayer for relief in connection with the claims and damages asserted in this lawsuit, and calls for

strict proof of same.

         WHEREFORE, Defendant prays that its Answer and Affirmative Defenses to Plaintiff’s

Complaint be deemed good and sufficient, that its affirmative defenses be maintained, and that

after due proceedings be had, that there be judgment rendered herein in favor of Defendant and

against Plaintiff, dismissing Plaintiff’s Complaint, with prejudice, at Plaintiff’s costs. Defendant

also requests that it be awarded court costs, attorneys’ fees, and any other legal, equitable and

declaratory relief this Court may deem just and appropriate.


                                              Respectfully submitted,

                                              PHELPS DUNBAR LLP

                                              By:           /s/ M. Nan Alessandra___________
                                                      M. NAN ALESSANDRA, T.A. (#16783)
                                                      KIM M. BOYLE (#18133)
                                                      Canal Place
                                                      365 Canal Street – Suite 2000
                                                      New Orleans, LA 70130-6534
                                                      Telephone: (504) 566-1311
                                                      Telecopier: (504) 568-9130
                                                      Email: nan.alessandra@phelps.com
                                                              kim.boyle@phelps.com

                                              ATTORNEYS FOR DEFENDANT, THE
                                              ADMINISTRATORS OF THE TULANE
                                              EDUCATIONAL FUND




                                                 69
PD.26567450.1
